WiNsnow, J.
The only question in the case is whether the facts estop the plaintiff from asserting its title to the land in question. When, in April, 1894, the defendants applied to plaintiff to fix a price upon the Cavour pine lands, including the eighty acres in controversy, the plaintiff, after giving a price upon its other lands in that vicinity, stated positively that it did not own the lands in suit. It is clear that the plaintiff then knew that the defendants were logging all the pine lands they could profitably purchase in that vicinity, and were constantly in the market to purchase such lands, and that Beyer claimed to own this eighty acres and had offered it for sale to others. Had it appeared that the plaintiff knew that the defendants were negotiating with Beyer for the purchase of the eighty,' or were aboht to negotiate with him, we apprehend there could be little contention but that an estoppel would take place if the defendants bought of Beyer relying on the disclaimer. True, the plaintiff believed its statement to be true, and hence was not guilty of intentional deceit or of making a knowingly false statement; but the disclaimer would have been one delib*332erately made, with intent to influence the act of another who was known to be about to act upon the truth of the representation, and the making of such a statement, even in ignorance of its falsity, would have amounted to such culpable negligence as would be the equivalent of fraud. Coleman v. Pearce, 26 Minn. 123; Hendricks v. Kelly, 64 Ala. 388; Mayer v. Erhardt, 88 Ill. 452; Kingman v. Graham, 51 Wis. 232; Leather M. Bank v. Morgan, 117 U. S. 96; 2 Herman, Estoppel, §§ 771, 772.
But it is said in the present case that the disclaimer was not made with any knowledge that the defendants proposed to act thereon, and hence is but a mere casual statement, which cannot be the foundation of an estoppel. The general rule is that the statement relied on as an estoppel must be made with intent that it be acted upon, and with knowledge that the other party is contemplating such action; but it by no means follows that the intended action must be definitely and positively known to the maker of the statement. If the circumstances are such that a reasonable man, under the circumstances, would anticipate that it was to be acted on, it will be sufficient. The principle is well expressed in Kingman v. Graham, supra, in the following words: “If there is a positive misrepresentation, it in general suffices if it be made either with the intention that another should act upon it, or with knowledge that he is about to act, or under such circumstances that a reasonable man would know that it would be acted upon.” Herman says that the party estopped must have “ had reasonable ground for supposing that the person whom he was misleading would act upon what he was saying.” 2 Herman, Estoppel, § 775.
Under the circumstances of the present case, it seems to us clear that the plaintiff had reasonable ground to apprehend that the defendants would purchase the land of Beyer, if they could do so, after the disclaimer of title was made. Its officers knew that the defendants were looking for such land to purchase, and that Beyer, and no one else, was re*333cently offering tbis parcel for sale. A very small degree of business sagacity would suggest to any mind the probable result of these conditions.
It is said that the state of the title was apparent from the record, and was, or might have been, as well known to the defendants as to the plaintiff, and hence that there can be no estoppel; and reliance is placed upon Gove v. White, 20 Wis. 425, and Kingman v. Graham, supra. The first of the cases involved the question simply as to whether a party could be estopped by oral declarations from asserting the true boundary of land, when the boundaries- were clearly set forth in the deeds which the party claiming the estoppel had in his possession. The second is a case where mere silence was asserted as a ground of estoppel, and it was held that, where the title appears of record, mere silence will not estop the true owner from asserting his title. But, in the same case, the case of Knouff v. Thompson, 16 Pa. St. 357, was cited with approval, as follows: “ The party who has placed his written title on record has given the notice which every person is bound to know and respect. The law does not require him to go further. But, if he speaks or acts, it must be consistent with his recorded title. The law distinguishes between silence and encouragement. While silence may be innocent and lawful, to encourage and mislead another into expenditure on a bad or doubtful title would be a positive fraud that should bar and estop the party,— the author of that encouragement and deception,— from distui-bing the title of the person whom he misled, by any claim of title in himself.” The application of this principle to the present case is so plain as to render comment unnecessary. The judgment of the court below was right, and should be affirmed.
By the Court.— Judgment affirmed.
BaedeeN, J., took no part.